DETAILED ACTION
  	This Office Action is in response to the amendment filed on 11/10/2021 in which Claims 1-2, 4-7, 9-10, 18-23, 25-26, and 28 are presented for examination on the merits. Claims 1-2, 4-7, 9-10, 18-23, 25-26, and 28, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
 1.	In view of the claim amendments filed on 11/10/2021, applicant’s remarks in page 10 with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Claim 1 has been amended to recite the allowable subject matter of claim 8 and the subject matter of claim 3. Claims 3 and 8 have been correspondingly cancelled. Claim 10 has been amended to be in independent form, including the subject matter of 1 as amended herein. Claim 23 has been amended to recite the allowable subject matter of claim 24, which has been correspondingly cancelled. Claim 25 has been amended in a similar way to claim 1, as has claim 28.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 08/05/2021 are hereby withdrawn. 
 	Acknowledgment to applicant's amendment to claim 10 to address claim rejections under 35 USC 112(d) has been noted. The rejection to the claim 10 is hereby withdrawn
Allowable Subject Matter
2.	  Claims 1-2, 4-7, 9-10, 18-23, 25-26, and 28 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, 23, 25, and 28 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Williams et al. (US 20150188943 A1, prior art on the record) discloses various mechanisms to facilitate a virtual private network (VPN)-as-a-service (or more generally, "network-as-a-service"), preferably within the context of an overlay IP (OIP) routing mechanism that is implemented within an overlay (or "content delivery") network ("CDN"). The notion of networking "as a service" enables enterprises to effectively utilize Internet links as an optimized wide area network (WAN), connecting branches, data centers, teleworkers and mobile users to applications over the Interne (Williams, Paragraph 0008).
 Further, Williams discloses a network-as-a-service customer operates endpoints (e.g., local area networks (LANs)) that are desired to be connected to one another securely and privately using the overlay IP (OIP) routing mechanism. The overlay provides delivery of packets end-to-end between overlay network appliances positioned at the endpoints. During such delivery, however, the appliances are configured such that the data 
Jain  et al. (US 20180375646 A1, prior art on the record) discloses a network that includes host machines for providing computing and networking resources and a VPN gateway for providing external access to those resources, some embodiments distribute encryption keys to the hosts to encrypt/decrypt the complete payload originating/terminating at those hosts. In some embodiments, these encryption keys are created or obtained by the VPN gateway based on network security negotiations with the external networks/devices. In some embodiments, these negotiated keys are then distributed to the hosts via control plane of the network. In some embodiments, this creates a complete distributed mesh framework for processing crypto payloads. (Jain  , Paragraph 0005).

  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a monitoring unit verifies authentication information of a packet received and a rule verification unit verifies authentication information of a rule that matches the packet.. 
	The subject matters of the independent claims 1, 10, 23, 25, and 28 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  wherein the monitoring process generates authentication information for the packet that is to be forwarded according to the rule having the authentication information that has been verified, wherein the processor is further configured to perform a packet forwarding process configured to receive the packet, look up rules stored in the communication apparatus to find the rule that matches the packet, and provide the packet and the rule that matches the packet to the monitoring process and the rule verification process, respectively, wherein when the authentication information of both the packet and the rule have been verified, the monitoring process generates the authentication information for the packet, and the packet forwarding process forwards to a next node the packet along with the authentication information that has been generated, according to the rule...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 10, 23, 25, and 28 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in 
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, 23, 25, and 28 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498